Citation Nr: 0909784	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.   
 
2.  Entitlement to an initial rating higher than 60 percent 
for prostate cancer, status post radical retropubic 
prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
granted service connection and a 20 percent rating for 
prostate cancer, status post radical retropubic 
prostatectomy, effective January 14, 2004.  By this decision, 
the RO also denied service connection for PTSD on a de novo 
basis.  The Veteran provided testimony at a personal hearing 
at the RO in November 2005.  

An October 2006 RO decision increased the rating for the 
Veteran's service-connected prostate cancer, status post 
radical retropubic prostatectomy, to 60 percent, effective 
January 14, 2004.  Since that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Board observes that the May 2004 RO decision (noted 
above) denied service connection for PTSD on a de novo basis.  
The Board notes, however, that service connection for PTSD 
was previously denied in a final June 1989 RO decision.  
Therefore, the Board must address whether the Veteran 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for PTSD.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  The issue 
involving the merits of the claim for entitlement to service 
connection for PTSD as well as the issue of entitlement to an 
initial rating higher than 60 percent for prostate cancer, 
status post radical retropubic prostatectomy, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in June 1989, 
and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1989 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
Veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD, and the need to 
remand for additional information with regard to the merits 
of the issues, no further discussion of VCAA compliance is 
needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The RO denied service connection for PTSD in June 1989.  The 
Veteran submitted a notice of disagreement in July 1989 and a 
statement of the case was issued in August 1989.  The 
Veteran, however, did not submit a substantive appeal 
following the issuance of the statement of the case.  
Therefore, the June 1989 decision was not appealed and is 
considered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302.  

The evidence considered at the time of the June 1989 Board 
decision included the Veteran's service treatment records; 
post-service VA treatment records; VA examination reports; 
and the Veteran's own statements.  The RO denied service 
connection for PTSD apparently on the basis that there was an 
absence of a diagnosis of PTSD pursuant to a VA psychiatric 
examination.  The RO noted that an October 1988 VA 
psychiatric examination report indicated that the Veteran did 
not complain about any symptoms relating to numbing of 
response, flashbacks, hyperalertness, or forgetfulness.  The 
RO reported that the diagnosis was generalized anxiety 
disorder with depressive and PTSD features.  The RO indicated 
that the service treatment records and current medical 
evidence did not meet the requirements for service connection 
to be granted.  

The Board observes that the RO did not mention that an April 
1988 statement from a VA physician indicated that the Veteran 
entered a PTSD treatment program in October 1987.  The 
diagnoses at that time were PTSD, chronic, delayed; dysthymic 
disorder, depression; and alcohol dependence, continuous.  

The evidence received since the June 1989 RO decision 
includes additional VA treatment records; VA examination 
reports; and statements and testimony from the Veteran.  

The additional post-service VA treatment records show 
treatment for psychiatric problems including PTSD on multiple 
occasions.  For example, an August 2003 VA treatment entry 
noted that the Veteran was last seen in May 2003 and that he 
was diagnosed with PTSD.  He reported that when he joined the 
service, he liked it, and that he volunteered for Vietnam.  
He stated that after a while things went down hill.  The 
Veteran reported that the constant shelling, fire fights and 
loss of friends left him very upset and that it was difficult 
for him to cope.  He indicated that he worked as a combat 
cook and that he knew a very large number of men who came 
through the base.  He stated that one day he would be putting 
food on their tray and the next day they would be gone.  The 
assessment was PTSD.  

A November 2005 VA treatment entry indicated that the Veteran 
had a history of alcohol and cocaine use.  He reported that 
when he was in Vietnam, he served as a perimeter guard.  He 
stated that his base sustained incoming fire and that it was 
over-run on one occasion and that he still had vivid thoughts 
about it.  The Veteran indicated that he saw an enemy soldier 
throw a charge in a good friend's bunker and that his friend 
died.  The diagnoses were PTSD; major depression, recurrent; 
and alcohol dependence, in remission.  A January 2006 entry 
related essentially the same stressors and diagnoses.  

A May 2006 VA treatment entry noted that the Veteran had a 
history of alcohol and cocaine use.  He reported that when he 
was in Vietnam, he served as a perimeter guard at LZ Ike, 
outside of Tay Ninh.  He stated that his base was shelled the 
first day he arrived and that mortars hit the bunkers he was 
in and the roof shook.  He also stated that the perimeter was 
over-run once and a friend was killed.  The Veteran further 
reported that night mortars would come down on their position 
which caused casualties.  The diagnoses were PTSD; major 
depression, recurrent; and alcohol dependence, in remission.  
June 2007 and September 2007 entries indicated essentially 
the same stressors and noted diagnoses of PTSD and major 
depression, recurrent.  

A September 2007 VA hospital discharge summary related 
diagnoses including PTSD, mild; alcohol dependence, in 
remission; cocaine dependence, in remission; and nicotine 
dependence.  

In the evidence since June 1989, there are clear diagnoses of 
PTSD.  The Board finds that the current diagnoses of PTSD are 
evidence that is both new and material because the claim was 
previously denied, apparently, on the basis that that there 
was an absence of a diagnosis of PTSD pursuant to a VA 
psychiatric examination.  Therefore, the Board finds that 
such evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the June 
1989 RO decision is new and material, and thus the claim for 
service connection for PTSD is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened, and to this extent 
only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records reflect that he had ten months and 
twenty-two days of foreign and/or sea service and that he 
served in Vietnam from February 1969 to January 1970.  His 
occupational specialty was listed as a cook.  He served in 
Vietnam in the HHC 2nd PA 5th Cavalry/1st Air Calvary Division 
and that HHC 1st Battalion, 1st Cavalry Division.  The 
Veteran's service medical records do not show treatment for 
any psychiatric problems including PTSD.  

Post-service VA treatment records show treatment for 
disorders including PTSD.  

The Veteran has reported various stressors.  In an August 
2006 statement, he reported that he witnessed a friend of his 
get killed while they were under attack by the North 
Vietnamese.  He indicated that he had just returned to LZ Ike 
that morning from Tay Ninh and that later that night they 
came under a large scale attack.  He stated that he was 
assigned to guard headquarters and repel any attacks.  He 
reported that they were over-run by the enemy and that his 
friend "J" went to his bunker and that a figure came around 
the side of his bunker and opened fire and killed "J".  In 
December 2008, the Veteran submitted a report from The 
Vietnam Veterans Memorial, The Wall-USA, indicating that "R. 
J. M". was killed in Tay Ninh, South Vietnam, in November 
1969.  

At the November 2005 RO hearing, the Veteran testified that 
his occupational specialty was listed as a cook, but that he 
only cooked for maybe two months.  He stated that he was a 
perimeter guard during the rest of his time in Vietnam.  The 
Veteran reported that he was involved in numerous combat 
situations and that he witnessed dead bodies on a regular 
basis every time that their LZ got hit.  

In a June 2004 statement, the Veteran reported that he served 
in Quin Loc, Phue Phin (Cu Chi, LZ, Terry), and Tay Ninh, LZ, 
Ike.  He indicated that during his service in Vietnam, he was 
under many rocket and mortar attacks.  He stated that the 
first time he was at An Khe they came under a rocket attack 
and that the very next day, while training, they came under 
mortar attacks.  He reported that while serving at LZ Terry 
they came under rocket and mortar attacks from February 1969 
to March 1969.  The Veteran noted that they came under many 
attacks from rockets and mortar when he served at Tay Ninh at 
LZ Ike.  He also reported that they came under sapper attacks 
and that the attacks occurred from March 1969 to November 
1969.  He indicated that while at Tay Ninh, his bunker took a 
direct hit while he was performing perimeter guard duty.  

The Board observes that the Veteran has specifically stated 
that he was exposed to rocket and mortar attacks while 
serving in Vietnam from at Phue Phin from February 1969 to 
March 1969 and at Tay Ninh from March 1969 to November 1969.  
He also stated that his unit came under rocket attacks on his 
first day in Vietnam at An Khe.  The Board observes that a 
mortar attack on one's unit may be accepted as a stressor 
event that could be verified and, in some cases, form the 
basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the Veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Therefore, the Board is of 
the view that an attempt to verify the Veteran's alleged 
stressors and to obtain relevant unit histories should be 
made.  

If any stressor is verified, the Veteran should be scheduled 
for a VA examination to determine whether or not he has PTSD 
due to a verified stressor.  

As to the Veteran's claim for a higher rating for prostate 
cancer, status post radical retropubic prostatectomy, as well 
as his claim for service connection for PTSD, the Board notes 
that a January 2006 VA treatment entry indicated that he 
reported that he had been approved for disability benefits 
from the Social Security Administration (SSA).  Subsequent VA 
treatment entries dated in October 2007 and January 2008 
reported that the Veteran was previously employed as a 
security guard, but that was presently receiving SSA 
benefits.  As the SSA records may be relevant to Veteran's 
claims, they should be obtained.  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for PTSD and for prostate cancer, status 
post radical retropubic prostatectomy, 
since February 2008.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
February 2008 should be obtained.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the Veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

3.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very 
important to his claim.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include rocket 
and mortar attacks while he served in 
Vietnam from at Phue Phin from February 
1969 to March 1969, Tay Ninh from March 
1969 to November 1969, and came under 
rocket attacks on his first day in 
Vietnam at An Khe, and any other stressor 
for which the Veteran provides sufficient 
detail.  JSRRC should also be asked to 
provide the histories of the Veteran's 
units during the time he was in Vietnam.  
If more detailed information is need for 
this research, the Veteran should be 
given and opportunity to provide it.  

5.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

6.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for PTSD and entitlement to an 
initial rating higher than 60 percent for 
prostate cancer, status post radical 
retropubic prostatectomy.  If the claims 
are denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


